WEIMER, J.,
dissenting.
^Based on the reasons set forth in my dissent in Gisclair v. Louisiana Tax Com’n, 10-0563 (La.9/24/10), 44 So.3d 272 (Gisdair II), I believe La. R.S. |247:1998(C) affords an assessor a right of action relative to the Louisiana Tax Commission’s final determination of the assessed valuation of public service properties. See Gisdair II, 44 So.3d at 282, Weimer, J., dissenting. Therefore, I would affirm the lower courts’ overruling of the taxpayers’ exception of no right of action in these actions. Accordingly, I respectfully dissent.